DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2018/0042451 A1.


Response to Amendment
The amendment filed on 03/18/2022 has been entered:
Claim 1 – 3, 8 – 10, 12 – 17, 19 – 26, 28 and 29 remain pending in the application;
Claim 1 and 13 are amended;
Claim 18 and 27 are cancelled;
Claim 28 and 29 are added as new.

Applicant’s amendments to claim OVERCOME each and every 112 claim rejections set forth in the Non-Final Office Action mailed on 12/202/2021. The corresponding 112 claim rejections are withdrawn.
Applicant’s amendments to claims introduce new matter to claims which result new grounds of 112(a) claim rejection. See detail in later 112 rejections.


Response to Arguments
Applicant's remarks filed on 11/10/2021 with respect to the rejections of claim 1 – 3, 8 – 10 and 12 – 27 under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection to independent claim 1, applicant amended the claim to include limitations “locking of the first section and the second section in a straight configuration by pulling in unison both control cables of the first pair of control cables to prevent articulation of the first section and the second section;” “locking the second section in the straight configuration by pulling in unison both control cables of the second pair of control cables to prevent articulation of the second section”. Applicant submitted on p.9 – 10 that “the cited portions of Adachi and Ogura, even when combined, do not disclose or suggest” the above amended limitation. Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reason.
Since applicant’s amendment changes the scope of claim, new reference Moriyama (US 2005/0065404 A1; published on 03/24/2005) and previously cited pertinent art Wollschlager et al. (US 5,105,819; published on 04/21/1992) (hereinafter “Wollschlager”) are introduced in new grounds of rejection to teach the amended claim in combination with other cited references. See detail in later 103 rejections.
Thus, applicant’s arguments regarding the rejection to independent claim 1 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 13, applicant amended the claim to introduce similar limitations as introduced in claim 1, and applicant’s arguments submitted on p.10 are exclusively relying on the similar supposed deficiencies with the rejection of claim 1. Applicant’s arguments are moot in view of new grounds of rejection for the same reasons detailed above.

Regarding the rejection of all other dependent claims, applicant’s remarks submitted on p.10 – 12 are exclusively relying on the supposed deficiencies with the rejection of parent claim(s) 1 and 13. These remarks are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.8 – 12 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.

 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding limitations “wherein the first pair of control cables is configured for controlling articulation of the first section by pulling only one control cable of the first pair of control cables, and wherein the second pair of control cables is configured for controlling articulation of the second section by pulling only one control cable of the second pair of control cables” in claim 28, the corresponding disclosure in the specification of present application is recited as: “As the control cables passing though the indentations on opposite sides of the tube are pulled after being anchored at the distal end of the bending neck. They will respectively cause the neck to bend into and out of the plane of the drawing of FIG. 2” in [0017]; “The articulation of both sections of the bending neck is set to approximately the desired position by pulling relatively forcefully on the control cables in the grooves 12 and thereby causing both sections to bend” in [0019]; “When each pair of cables is pulled and relaxed in complementary fashion, the corresponding section of the bending neck is bent in the plane of the drawing, cable set 40-40′ controlling the distal (small link) section and cable set 42-42′ controlling the proximal (larger link) section” in [0022]; and “When cables 42-42′ are pulled the distal section of links is articulated or locked, and when cables 40-40′ are pulled the proximal section of links is controlled” in [0023]. The specification discloses that the articulating is controlled by both pulling both cables without specify that only one cable is pulled and the other is not. The specification does not provide either explicit or implicit written support to the amended limitation.
Thus, the above limitations in claim 28 are NEW MATTER introduced in the amendment which do not comply with the written description requirement as set forth in 35 U.S.C. 112(a).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3, 8, 9, 13, 15, 16, 23 – 26, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al. (JP 2007-236751 A; published on 09/20/2007) (hereinafter "Adachi") in view of Wollschlager et al. (US 5,105,819; published on 04/21/1992) (hereinafter “Wollschlager”) and Moriyama (US 2005/0065404 A1; published on 03/24/2005).

Regarding claim 1, Adachi teaches an articulating neck ("… the endoscope 12 of the present embodiment has an elongated insertion portion 14 … a bending portion 18 that is bent and actuated …" [0018]; Fig.1 - 2B) for an ultrasound probe comprising:
at least one tube ("… the outer circular tubular member 24 is formed by cutting the continuously formed base material …" [0021]) cut into (this limitation is product-by-process and the patentability only relies on the resulting product; “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113) a plurality of pivotally connected links ("Adjacent cylindrical portions 28 are connected by a pair of connecting portions 30 … and are rotatable by bending deformation of the connecting portions 30." [0020]) and comprising a longitudinal axis (see Fig.2A – 2B), wherein the plurality of pivotally connected links comprises a first section (“… a long flexible flexible tube portion 20 …” [0018]; see Fig.1, 2A) comprising multiple first links (“… a large number of cylindrical portions 28 are arranged …” [0020]; see Fig.2A) and a second section (“… a bending portion 18 …” [0018]; see Fig.1, 2A) comprises multiple second links (“… a large number of cylindrical portions 28 are arranged …” [0020]; see Fig.2A), wherein the second section is proximal of the first section (see Fig.1, 2A);
a second pair of control cables anchored to a second link of multiple second links (“Referring to FIG. 1 and FIGS. 3A to 3B, the most distal cylindrical portion 28 … A substantially spherical fitting portion 56 arranged at the distal end portion of the operation wire 44 is fitted in the fitting groove portion 54, and the fitting portion 56 and the fitting groove portion 54 and the outer circular tubular member 24.” [0032]; see Fig.3B, 3C) and configured for controlling articulation of the second section ("… and operation wires 44 for up / down / left / right bending operations …" [0024]; see four wires 44 in Fig.2B); and
a plurality of passageways for the first pair of control cables and the second pair of control cables ("… and operation wires 44 for up / down / left / right bending operations are movably inserted and held in the wire holding portions 42, respectively." [0024]), each of the plurality of passageways formed at least partially in a wall of the at least one tube ("On the outer peripheral portion of the inner circular tubular member 26, wire groove portions 40 are extended in the axial direction of the inner circular tubular member 26 at upper, lower, left and right positions …" [0024]) and configured to accommodate a respective control cable at least partially therein ("… and operation wires 44 for up / down / left / right bending operations are movably inserted and held in the wire holding portions 42, respectively." [0024]).
Adachi fails to explicitly teach a first pair of control cables anchored to a first link of the multiple first links and configured for controlling articulation of the first section and locking the first section and the second section in a straight configuration by pulling in unison both control cables of the first pair of control cables to prevent articulation of the first section and the second section; and the second pair of control cables is configured for controlling articulation of the second section and locking the second section in the straight configuration by pulling in unison both control cables of the second pair of control cables to prevent articulation of the second section, wherein the first pair of control cables and the second pair of controlled cables are configured such that: the first section is articulated simultaneously as the second section is locked in the straight configuration; or the first section and the second section are simultaneously locked in the straight configuration to prevent articulation.

However, in the same field of endeavor, Wollschlager teaches pulling in unison both two control cables will lock the section in a straight configuration to prevent articulation (“This way, by pulling back on the reversing part 22 and tightening the tension wire 17, the distal end section 9 can be changed from a curved into a straight position and fixed in place by locking the reversing part 22.” Col.4, Ln.60 – 68; see Fig.1, 2 and 5, there are wire 17 is through both two holes which are two control cables according to respective position in the cross-section view of Fig. 5).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the operation wires as taught by Adachi with the tension wire controlling as taught by Wollschlager. Doing so would make it possible to provide a straight configuration that “the carriage 30 can be moved along the channel in direction” (see Wollschlager; Col.5, Ln.9 – 23).
In addition, in the same field of endeavor, Moriyama teaches a first pair of control cables anchored to a first link of the multiple first links (“The coil pipes 57 and 58 are fit into the bending operation wires 55 and 56, respectively. Distal-end portions of the coil pipes 57 and 58 are fixed to an inner wall at the position in the direction opposite the up and down directions of the flexible tube section 13.” [0047]; see Fig.3, section 12 b is interpreted as the multiple first links) and configured for controlling:
articulation of the first section (“… the selective operation of the bending operation wires 55 and 56 applies the tension force throughout both the section 12 a on the distal-end side and the section 12 b on the proximal-end side as shown in FIG. 5, and can bend the section 12 a on the distal-end side …” [0048]; here, section 12 b is interpreted as the multiple first links); and 
locking the first section and the second section in a straight configuration by pulling in unison both control cables of the first pair of control cables to prevent articulation of the first section and the second section (“… the selective operation of the bending operation wires 55 and 56 applies the tension force throughout both the section 12 a on the distal-end side and the section 12 b on the proximal-end side as shown in FIG. 5, and can bend the section 12 a on the distal-end side …” [0048]; in view of Wollschlager, the pulling of wires 55 and 56 together will lock both the section 12 a and 12 b); and 
a second pair of control cables anchored to a second link of multiple second links (“Distal-end portions of the bending operation wires 51 and 52 are fixed at two points 51 a and 52 a which are apart from each other in the horizontal direction of a frame member 11 a on the proximal-end side of the distal-end portion 11.” [0042]; see Fig.3, section 12 a is interpreted as the multiple second links) and configured for controlling 
articulation of the second section (“At the bending section 12, the selective operation of the bending operation wires 51 and 52 bends only the section 12 a on the distal-end side of the bending section 12 in the horizontal direction or in the left or right direction.” [0044]; here, section 12 a is interpreted as the multiple second links); and 
locking the second section in the straight configuration by pulling in unison both control cables of the second pair of control cables to prevent articulation of the second section (in view of Wollschlager, the pulling of wires 51 and 52 together will lock both the section 12 a), wherein the first pair of control cables and the second pair of controlled cables are configured such that: 
the first section and the second section are simultaneously locked in the straight configuration to prevent articulation (“… the selective operation of the bending operation wires 55 and 56 applies the tension force throughout both the section 12 a on the distal-end side and the section 12 b on the proximal-end side as shown in FIG. 5, and can bend the section 12 a on the distal-end side …” [0048]; in view of Wollschlager, the pulling of wires 55 and 56 together will lock both the section 12 a and 12 b).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the operation wires as taught by Adachi with the operation wires controlling for two sections as taught by Moriyama. Doing so would make it possible for “obtaining the desired bending operation of the bending section” (see Moriyama; [0051]).

Regarding claim 3, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 1, and Adachi further teaches wherein each of the pivotally connected links of the plurality of pivotally connected links comprises a pair of pivot lobes located on opposite sides of the link ("Adjacent cylindrical portions 28 are connected by a pair of connecting portions 30 that are symmetrical with respect to the central axis of the outer circular tubular member 24, and are rotatable by bending deformation of the connecting portions 30." [0020]) and wherein the pivot lobes are formed by cutting grooves through a wall of a continuous tube (this limitation is product-by-process and the patentability only relies on the resulting product; “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113; in addition, Adachi also discloses the process as "In the present embodiment, the outer circular tubular member 24 is formed by cutting the continuously formed base material …" [0021]).

Regarding claim 8, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 1, and Adachi further teaches wherein the at least one tube is a first tube ("… the outer circular tubular member 24 …" [0019]), the articulating neck further comprising: a second tube concentrically located inside the first tube ("… the inner circular tubular member 26 is internally fitted to the tip end portion of the outer circular tubular member 24 …" [0019]), the second tube being commonly machined with the first tube (this limitation is product-by-process and the patentability only relies on the resulting product; “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113; in addition, Adachi also disclose the process as "… the outer circular tubular member 24 and the inner circular tubular member 26 of the endoscope insertion portion 14 of the present embodiment are formed by cutting the continuously formed base material into desired lengths." [0029]), and the second tube comprising first and second grooves extending longitudinally along an outer surface of the second tube to provide the passageways for the first and second pairs of control cables ("On the outer peripheral portion of the inner circular tubular member 26, wire groove portions 40 are extended in the axial direction of the inner circular tubular member 26 at upper, lower, left and right positions … and operation wires 44 for up / down / left / right bending operations are movably inserted and held in the wire holding portions 42, respectively." [0024]).

Regarding claim 9, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 1, and Adachi further teaches wherein passageways for the first pair of control cables are circumferentially located at 90° with respect to the passageways for the second pair of control cables ("… wire groove portions 40 are extended in the axial direction of the inner circular tubular member 26 at upper, lower, left and right positions …" [0024]).

Regarding claim 13, Adachi teaches a method for forming a bending neck ("The insertion portion 14 is formed by ..." [0018]; "With reference to FIG. 1, FIG. 2A, and FIG. 2B, the insertion portion 14 of the present embodiment has an outer circular tubular member 24 and an inner circular tubular member 26 that have a skeletal structure." [0019]) for an ultrasound probe comprising:
cutting a tube into a plurality of pivotally connected links ("Adjacent cylindrical portions 28 are connected by a pair of connecting portions 30 …" [0020]) by machining through a wall of the tube toward a longitudinal axis of the tube ("In the present embodiment, the outer circular tubular member 24 is formed by cutting the continuously formed base material …" [0021]) such that:
a link and an adjoining link of the plurality of pivotally connected links are pivotally connected ("Adjacent cylindrical portions 28 are connected by a pair of connecting portions 30 … and are rotatable by bending deformation of the connecting portions 30." [0020]);
the plurality of pivotally connected links comprises a first section (“… a long flexible flexible tube portion 20 …” [0018]; see Fig.1, 2A) comprising multiple first links (“… a large number of cylindrical portions 28 are arranged …” [0020]; see Fig.2A) and a second section (“… a bending portion 18 …” [0018]; see Fig.1, 2A) comprises multiple second links (“… a large number of cylindrical portions 28 are arranged …” [0020]; see Fig.2A), wherein the second section is proximal of the first section (see Fig.1, 2A);
forming a plurality of passageways at least partially within the wall of the tube ("On the outer peripheral portion of the inner circular tubular member 26, wire groove portions 40 are extended in the axial direction of the inner circular tubular member 26 at upper, lower, left and right positions …" [0024]) for a first pair of control cables and a second pair of control cables ("… and operation wires 44 for up / down / left / right bending operations are movably inserted and held in the wire holding portions 42, respectively." [0024]), each of the plurality of passageways accommodating a respective control cable at least partially therein ("… and operation wires 44 for up / down / left / right bending operations are movably inserted and held in the wire holding portions 42, respectively." [0024]); and
anchoring a second pair of control cables to a second link of the multiple second links (“Referring to FIG. 1 and FIGS. 3A to 3B, the most distal cylindrical portion 28 … A substantially spherical fitting portion 56 arranged at the distal end portion of the operation wire 44 is fitted in the fitting groove portion 54, and the fitting portion 56 and the fitting groove portion 54 and the outer circular tubular member 24.” [0032]; see Fig.3B, 3C) to control articulation of the second section ("… and operation wires 44 for up / down / left / right bending operations …" [0024]; see four wires 44 in Fig.2B).
Adachi fails to explicitly teach anchoring a first pair of control cables to a first link of the multiple first links to control articulation of the first section and locking of the first section and the second section in a straight configuration by pulling in unison both control cables of the first pair of control cables to prevent articulation of the first section and the second section; and anchoring a second pair of control cables and locking the second section in the straight configuration by pulling in unison both control cables of the second pair of control cables to prevent articulation of the second section, wherein the first pair of control cables and the second pair of controlled cables are configured such that: the first section is articulated simultaneously as the second section is locked in the straight configuration to prevent articulation; or the first section and the second section are simultaneously locked in the straight configuration to prevent articulation.
However, in the same field of endeavor, Wollschlager teaches pulling in unison both two control cables will lock the section in a straight configuration to prevent articulation (“This way, by pulling back on the reversing part 22 and tightening the tension wire 17, the distal end section 9 can be changed from a curved into a straight position and fixed in place by locking the reversing part 22.” Col.4, Ln.60 – 68; see Fig.1, 2 and 5, there are wire 17 is through both two holes which are two control cables according to respective position in the cross-section view of Fig. 5).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the operation wires as taught by Adachi with the tension wire controlling as taught by Wollschlager. Doing so would make it possible to provide a straight configuration that “the carriage 30 can be moved along the channel in direction” (see Wollschlager; Col.5, Ln.9 – 23).
In addition, in the same field of endeavor, Moriyama teaches anchoring a first pair of control cables to a first link of the multiple first links (“The coil pipes 57 and 58 are fit into the bending operation wires 55 and 56, respectively. Distal-end portions of the coil pipes 57 and 58 are fixed to an inner wall at the position in the direction opposite the up and down directions of the flexible tube section 13.” [0047]; see Fig.3, section 12 b is interpreted as the multiple first links) to control:
articulation of the first section (“… the selective operation of the bending operation wires 55 and 56 applies the tension force throughout both the section 12 a on the distal-end side and the section 12 b on the proximal-end side as shown in FIG. 5, and can bend the section 12 a on the distal-end side …” [0048]; here, section 12 b is interpreted as the multiple first links); and 
locking the first section and the second section in a straight configuration by pulling in unison both control cables of the first pair of control cables to prevent articulation of the first section and the second section (“… the selective operation of the bending operation wires 55 and 56 applies the tension force throughout both the section 12 a on the distal-end side and the section 12 b on the proximal-end side as shown in FIG. 5, and can bend the section 12 a on the distal-end side …” [0048]; in view of Wollschlager, the pulling of wires 55 and 56 together will lock both the section 12 a and 12 b); and 
anchoring a second pair of control cables anchored to a second link of multiple second links (“Distal-end portions of the bending operation wires 51 and 52 are fixed at two points 51 a and 52 a which are apart from each other in the horizontal direction of a frame member 11 a on the proximal-end side of the distal-end portion 11.” [0042]; see Fig.3, section 12 a is interpreted as the multiple second links) to control: 
articulation of the second section (“At the bending section 12, the selective operation of the bending operation wires 51 and 52 bends only the section 12 a on the distal-end side of the bending section 12 in the horizontal direction or in the left or right direction.” [0044]; here, section 12 a is interpreted as the multiple second links); and 
locking the second section in the straight configuration by pulling in unison both control cables of the second pair of control cables to prevent articulation of the second section (in view of Wollschlager, the pulling of wires 51 and 52 together will lock both the section 12 a), 
wherein the first pair of control cables and the second pair of controlled cables are configured such that: 
the first section and the second section are simultaneously locked in the straight configuration to prevent articulation (“… the selective operation of the bending operation wires 55 and 56 applies the tension force throughout both the section 12 a on the distal-end side and the section 12 b on the proximal-end side as shown in FIG. 5, and can bend the section 12 a on the distal-end side …” [0048]; in view of Wollschlager, the pulling of wires 55 and 56 together will lock both the section 12 a and 12 b).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the operation wires as taught by Adachi with the operation wires controlling for two sections as taught by Moriyama. Doing so would make it possible for “obtaining the desired bending operation of the bending section” (see Moriyama; [0051]).

Regarding claim 15, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 13, and Adachi further teaches wherein the forming a plurality of passageways includes forming pairs of opposite grooves in a wall of at least one tube of a nested tube set ("On the outer peripheral portion of the inner circular tubular member 26, wire groove portions 40 are extended in the axial direction of the inner circular tubular member 26 at upper, lower, left and right positions …" [0024]).

Regarding claim 16, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 13, and Adachi further teaches wherein each tube of a nested tube set is commonly machined to form the plurality of pivotally connected links in the respective tube ("… the outer circular tubular member 24 and the inner circular tubular member 26 of the endoscope insertion portion 14 of the present embodiment are formed by cutting the continuously formed base material into desired lengths." [0029]).

Regarding claim 23, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 8, and Adachi further teaches wherein the plurality of passageways is formed at least partially in a wall of second tube ("On the outer peripheral portion of the inner circular tubular member 26, wire groove portions 40 are extended in the axial direction of the inner circular tubular member 26 at upper, lower, left and right positions … and operation wires 44 for up / down / left / right bending operations are movably inserted and held in the wire holding portions 42, respectively." [0024]; see Fig.7C).

Regarding claim 24, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 23, and Moriyama further teaches wherein ends of the first pair of control cables are anchored to a wall of the first tube at first anchor points (see Fig.3), and wherein ends of the second pair of controls cables are anchored to a wall of the first tube at second anchor points (see Fig.3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the operation wires as taught by Adachi with the operation wires controlling for two sections as taught by Moriyama. Doing so would make it possible for “obtaining the desired bending operation of the bending section” (see Moriyama; [0051]).

Regarding claim 25, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 24, and Moriyama further teaches wherein the first anchor points are rotationally offset around the longitudinal axis from the second anchor points (see Fig.3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the operation wires as taught by Adachi with the operation wires controlling for two sections as taught by Moriyama. Doing so would make it possible for “obtaining the desired bending operation of the bending section” (see Moriyama; [0051]).

Regarding claim 26, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 24, and Moriyama further teaches wherein the second section is proximal of at least a portion of the first section, and wherein the second anchor point is located in a most distal link of the multiple second links (“The bending section 12 comprises two sections of a section 12 a on the distal-end side and the section 12 b on the proximal-end side.” [0064]; see Fig.3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the operation wires as taught by Adachi with the operation wires controlling for two sections as taught by Moriyama. Doing so would make it possible for “obtaining the desired bending operation of the bending section” (see Moriyama; [0051]).

Regarding claim 28, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 1, and Moriyama further teaches wherein the first pair of control cables is configured for controlling articulation of the first section by pulling only one control cable of the first pair of control cables, and wherein the second pair of control cables is configured for controlling articulation of the second section by pulling only one control cable of the second pair of control cables (“Both the bending operation wire 51 or 52 and the bending operation wire 55 or 56 are pulled, thereby entirely bending the section 12 a on the distal-end side and the section 12 b on the proximal-end side in the up and down directions.” [0051]; by using the term “or”, 51 and 52 are in alternative options, and same applied to 55 and 56).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the operation wires as taught by Adachi with the operation wires controlling for two sections as taught by Moriyama. Doing so would make it possible for “obtaining the desired bending operation of the bending section” (see Moriyama; [0051]).

Regarding claim 29, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 1, and Wollschlager further teaches wherein the multiple first links and the multiple second links are configured to be pulled together in response to pulling in unison both control cables of the first pair of control cables, and wherein the multiple second links are configured to be pulled together in response to pulling in unison both control cables of the second pair of control cables (“When the individual guide links are pulled together by means of the tension wire …” Col.2, Ln.15 – 47; “The reversing part 22 allows a pulling force to be exerted on the tension wire 17 and thus, simultaneously, on both of its sections that run through the side walls 19 and 20, which is transmitted to the strain washer and presses the guide links 10 toward the coupling sleeve 3.” Col.4, Ln.60 – 68).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the operation wires as taught by Adachi with the tension wire controlling as taught by Wollschlager. Doing so would make it possible to provide a straight configuration that “the carriage 30 can be moved along the channel in direction” (see Wollschlager; Col.5, Ln.9 – 23).


Claim 2, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Wollschlager and Moriyama, as applied in claim 1 and 13 respectively, and further in view of Tanii (US 2014/0180009 A1; published on 06/26/2014).

Regarding claim 2, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 2, except wherein the plurality of pivotally connected links are formed by laser cutting grooves from one side of the at least one tube towards the longitudinal axis of the tube.
However, in the same field of endeavor, Tanii teaches wherein the plurality of pivotally connected links ("Adjacent cylindrical portions 28 are connected by a pair of connecting portions 30 … and are rotatable by bending deformation of the connecting portions 30." [0020]) are formed by laser cutting grooves from one side of the at least one tube towards the longitudinal axis of the tube (this limitation is product-by-process and the patentability only relies on the resulting product; “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113; in addition, Tanii does teach the laser cutting features recited as “… the distal end bending piece 17, the plurality of middle bending pieces 19, and the proximal end bending piece 18 constituting the bending set 15 are formed by cutting one rigid pipe {not illustrated} through application of a laser beam from an outer circumferential face side of the rigid pipe.” [0047]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the cutting formed bending portions as taught by Adachi with the laser-cutting formed bending pieces as taught by Tanii. Doing so would make it possible that "the plurality of bending pieces being formed simultaneously by cutting a rigid pipe" (see Tanii; [0017]).

Regarding claim 14, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 13, except wherein cutting the tube comprises laser cutting through the wall of the tube such that each of the pivotally connected links of the plurality of pivotally connected links comprises a pair of pivot lobes located on opposite sides of the link.
However, in the same field of endeavor, Tanii teaches wherein cutting the tube comprises laser cutting through the wall of the tube ("… the distal end bending piece 17, the plurality of middle bending pieces 19, and the proximal end bending piece 18 constituting the bending set 15 are formed by cutting one rigid pipe {not illustrated} through application of a laser beam from an outer circumferential face side of the rigid pipe." [0047]) such that each of the pivotally connected links of the plurality of pivotally connected links (“… as illustrated in FIG. 6, the adjacent middle bending pieces 19 pivot with respect to each other in, for example, the top-bottom direction about an axis X passing through centers of the engagement portions 20.” [0055]) comprises a pair of pivot lobes located on opposite sides of the link (“The first engagement portion 20A includes a first convex portion denoted by reference sign 21 …” [0056]; see Fig.6, there are two engagement portion 20 along the X axis on opposite sides, each has a lobe 21).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the cutting formed bending portions as taught by Adachi with the laser-cutting formed bending pieces as taught by Tanii. Doing so would make it possible that "the plurality of bending pieces being formed simultaneously by cutting a rigid pipe" (see Tanii; [0017]).

Regarding claim 20, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 1, except wherein a link and an adjoining link of the plurality of pivotally connected links are pivotally connected by a pivot lobe of the link received within a recess of the adjoining link, wherein the recess of the adjoining link is sized and shaped to receive the pivot lobe of the link, and wherein the recess comprises a shape curving along the longitudinal axis and extending along a radial direction.
However, in the same field of endeavor, Tanii teaches wherein a link and an adjoining link of the plurality of pivotally connected links are pivotally connected (“… as illustrated in FIG. 6, the adjacent middle bending pieces 19 pivot with respect to each other in, for example, the top-bottom direction about an axis X passing through centers of the engagement portions 20.” [0055]; see Fig.6) by a pivot lobe of the link (“The first engagement portion 20A includes a first convex portion denoted by reference sign 21 …” [0056]) received within a recess of the adjoining link (“… and a first concave portion denoted by reference sign 22.” [0056]), wherein the recess of the adjoining link is sized and shaped to receive the pivot lobe of the link (see Fig.6, 7), and
wherein the recess comprises a shape curving along the longitudinal axis and extending along a radial direction (see Fig.6, 7).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the cutting formed bending portions as taught by Adachi with the laser-cutting formed bending pieces as taught by Tanii. Doing so would make it possible that "the plurality of bending pieces being formed simultaneously by cutting a rigid pipe" (see Tanii; [0017]).

Regarding claim 21, Adachi in view of Wollschlager, Moriyama and Tanii teaches all claim limitations, as applied in claim 20, and Ogura further teaches wherein respective pivot lobes of the multiple first links are rotationally offset from the respective pivot lobes of the multiple second links (“In this case, the second bending portion 25 is bent upward by an angle θ with respect to the longitudinal axis of the insertion member 11. At the same time, the first bending portion 24 is bent downwards by an angle θ+90° with respect to the longitudinal axis of the insertion member 11.” [0104]; see Fig.21).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the bending pieces and operation wires as taught by Adachi with the bending pieces and wires as taught by Ogura. Doing so would make it possible to “provide an endoscope offering improved ease of observation with a distal portion of an insertion member thereof faced a desired position” (see Ogura; [0011]).


Claim 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Wollschlager and Moriyama, as applied in claim 1 and 13 respectively, and further in view of Ito et al. (JP 2011-067423 A; published on 04/07/2011) (hereinafter "Ito").

Regarding claim 10, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 1, except wherein each link of the plurality of pivotally connected links further comprises a pair of indentations extending into a central lumen of the link, the indentations forming the passageways for the control cables, wherein the passageways are located on opposite sides of the links.
However, in the same field of endeavor, Ito teaches wherein each link of the plurality of pivotally connected links further comprises a pair of indentations extending into a central lumen of the link ("That is, as shown in FIG. 7, in the cylindrical portion 33, a strip-shaped portion extending in the circumferential direction is projected inward in the radial direction in a U shape by a bending process, and the U-shaped portion causes the wire receiving portion to project. The part 49 is formed." [0040]), the indentations forming the passageways for the control cables ("However, a wire receiving portion 49 is formed on each node ring 32b." [0040]), wherein the passageways are located on opposite sides of the links ("A pair of wire receiving portions 49 is formed symmetrically with respect to the center axis of the node ring 32b …" [0040]; see Fig.7).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the wire groove as taught by Adachi with the wire receiving portion as taught by Ito. Doing so would make it possible to "easily connect both nodal rings and prevent a decrease in the turning performance and the connecting strength of both nodal rings" (see Ito; [0007]).

Regarding claim 17, Adachi in view of Wollschlager and Moriyama teaches all claim limitation, as applied in claim 13, except wherein the forming each pair of passageways of the plurality of passageways includes forming indentations in opposite sides of the wall of the tube.
However, in the same field of endeavor, Ito teaches wherein the forming each pair of passageways of the plurality of passageways includes forming indentations in opposite sides of the wall of the tube ("That is, as shown in FIG. 7, in the cylindrical portion 33, a strip-shaped portion extending in the circumferential direction is projected inward in the radial direction in a U shape by a bending process, and the U-shaped portion causes the wire receiving portion to project. The part 49 is formed." [0040]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the wire groove as taught by Adachi with the wire receiving portion as taught by Ito. Doing so would make it possible to "easily connect both nodal rings and prevent a decrease in the turning performance and the connecting strength of both nodal rings" (see Ito; [0007]).


Claim 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Wollschlager and Moriyama, as applied in claim 1 and 13 respectively, and further in view of O'Connor et al. (US 2010/0114270 A1; published on 05/06/2011) (hereinafter "O'Connor").

Regarding claim 12, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 1, except a sheath enclosing the plurality of pivotally connected links, wherein the sheath has a stiffness varying from a distal to a proximal end of the articulating neck.
However, in the same field of endeavor, O’Connor teaches a sheath enclosing the plurality of pivotally connected links, wherein the sheath has a stiffness varying ("As is illustrated in Figure 1A, the apertures can be formed in the surface of the reinforcing tube, such as by laser cutting, for example, and allow the reinforcing tube to have the same diameter, or a tapering diameter, with variable stiffness." [0036]) from a distal to a proximal end of the articulating neck ("… the reinforcing tube is advantageously provided with a plurality of longitudinal, axially oriented apertures, such as slits, slots, channels, or grooves 20 formed around the surface of a portion of the reinforcing tube to provide a heating catheter that is torqueable and pushable at the proximal end, yet soft and flexible at the distal end." [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the insertion portion as taught by Adachi with the reinforcing tube as taught by O'Connor. Doing so would make it possible to provide a device that "is torqueable and pushable at the proximal end, yet soft and flexible at the distal end" (see O'Connor; [0036]).

Regarding claim 19, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 13, except enclosing the bending neck in a sheath with a stiffness varying from a distal to a proximal end of the bending neck.
However, in the same field of endeavor, O’Connor teaches enclosing the bending neck in a sheath with a stiffness varying ("As is illustrated in Figure 1A, the apertures can be formed in the surface of the reinforcing tube, such as by laser cutting, for example, and allow the reinforcing tube to have the same diameter, or a tapering diameter, with variable stiffness." [0036]) from a distal to a proximal end of the bending neck ("… the reinforcing tube is advantageously provided with a plurality of longitudinal, axially oriented apertures, such as slits, slots, channels, or grooves 20 formed around the surface of a portion of the reinforcing tube to provide a heating catheter that is torqueable and pushable at the proximal end, yet soft and flexible at the distal end." [0036]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the insertion portion as taught by Adachi with the reinforcing tube as taught by O'Connor. Doing so would make it possible to provide a device that "is torqueable and pushable at the proximal end, yet soft and flexible at the distal end" (see O'Connor; [0036]).


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi in view of Wollschlager and Moriyama, as applied in claim 1, and further in view of Barry (US 2004/0044270 A1; published on 03/04/2004).

Regarding claim 22, Adachi in view of Wollschlager and Moriyama teaches all claim limitations, as applied in claim 1, except wherein each link in the first section comprises a same first length along the longitudinal axis and each link in the second section comprises the same second length along the longitudinal axis, wherein the second length is different than the first length.
However, in the same field of endeavor, Barry teaches wherein each link in the first section comprises a same first length along the longitudinal axis (“The first segment 108 uses relatively large diameter {D1} vertebrae 110 with longer lengths L3 or L4 …” [0033]) and each link in the second section comprises the same second length along the longitudinal axis (“… and the second segment 112 uses relatively smaller diameter {D2} vertebrae 114 with smaller lengths L5 or L6.” [0033]), wherein the second length is different than the first length (“… vertebrae 110 with longer lengths L3 or L4 … vertebrae 114 with smaller lengths L5 or L6.” [0033]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the bending pieces as taught by Adachi with the vertebrae as taught by Barry. Doing so would make it possible to provide “the articulating segment of the endoscope shaft capable of having a different angle of manipulation (e.g., θ1 or θ2) and a different radius of curvature (e.g., R1 or R2) for different articulating segments of the endoscope shaft” (see Barry; [0033]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793